Title: To George Washington from Brigadier General Peter Muhlenberg, 22 October 1778
From: Muhlenberg, Peter
To: Washington, George


          
            Sir
            Westpoint Octobr 22d 1778.
          
          As the present Campaign seems nearly at an end, I must request your Excellencys permission to go to Virginia, as soon as the Troops go into Winter Quarters, in order to Settle my Affairs there—I went to Virginia last Winter for that purpose but having receivd some intimation on my Way at Yorktown, how the dispute between Genl Woodford & myself was like to be settled, I had no intention to continue in the Service on those terms, but thought to return to Virginia imediately, & should have done so, if Your Excellency had not Thought it necessary for me to stay at that time, as no other Genl Officer of the Virginia Line was present—I left my Household Furniture, Stock &c. in the Glebe in Dunmore, which I rented for one Year from the 10th of January last under the care of an Overseer, who I am informd is gone on the Indian Expedition & The Vestry likewise inform me, They wish my Effects removd, to make room for a Minister. As the Enemy have 
            
            
            
            nearly broke me up in Philadelphia I wish to Save the little I have left in Virginia, as I could not in Justice to my Family continue in the Service unless I knew them in some sort provided for. I do not mean to ask Permission to go, so long as Your Excellency shall Think my Services are wanted. I have the Honor to be Your Excellencys Most Obedt hble Servt
          
            P: Muhlenberg
          
        